Citation Nr: 1420952	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1971 to July 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In its January 2009 rating decision, the RO denied service connection for PTSD.  The Veteran's VA treatment records include a diagnosis of psychotic disorder and substance-induced mood disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the posttraumatic stress disorder claim on appeal to entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

In October 2012, the Veteran's representative indicated that the Veteran advised him that he no longer wished to be represented.  The Veteran's representative therefore withdrew his representation.

The record reflects that the Veteran failed to appear for his videoconference hearing scheduled before a Veterans Law Judge on April 28, 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2013).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks to establish service connection PTSD, which he claims is the result of his military service in Vietnam.  The Veteran denied combat service.  However, the Veteran claimed that in his first three weeks in Vietnam, his cafeteria was blown up by enemy rockets.  He indicated that his ears were ringing and people were running and screaming.  The Veteran also claimed that during his second month in Vietnam, his friend "Shorty" was shot and killed while standing four feet from him.  In a December 2008 formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD, the RO indicated that the U.S. Army and Joint Services Records Research Center (JSRRC) reported that on September 23, 1971, the Veteran's unit was attacked and received incoming fire.  However, the Veteran's personnel file showed that he was stationed in Vietnam from October 9, 1971, to December 10, 1971.  The JSRRC response did not contain any activities from the Veteran's unit for this timeframe.  The JSRRC was also not able to corroborate the incident in which the Veteran claimed that his friend was shot and killed while standing next to him in Vietnam.

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

In a VA examination dated in March 2013, the VA examiner found that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Instead, the examiner diagnosed the Veteran with cannabis dependence, cocaine dependence, and substance-induced mood disorder.  The examiner found that the Veteran only reported having nightmares, sleep disturbance, and irritability, all of which could be related to years of substance addiction.  The examiner referenced a VA progress note dated in January 2010, in which the Veteran was diagnosed with substance-induced mood disorder, cannabis dependence, and cocaine dependence.  

Although this examiner found that the Veteran did not meet the diagnostic criteria for PTSD, the examiner did not reconcile his findings with the other clinical evidence of record, which included diagnoses of PTSD. The examiner also failed to indicate whether any other diagnosed psychiatric disability was etiologically related to the Veteran's active duty service.

Furthermore, in a November 2007 VA progress note, the Veteran reported that he saw a psychiatrist in the military on an outpatient basis three to four times for "dreams."  The Board observes that a November 1972 service treatment record noted that the Veteran desired to see a mental health specialist, but there is no other evidence of psychiatric treatment in the Veteran's service treatment records, the Veteran's July 1972 separation examination was negative for a psychiatric condition, and the Veteran denied trouble sleeping, depression/excessive worry, or nervous trouble on his separation report of medical history.  The RO should clarify whether any additional service treatment records may exist that have not yet been associated with the claims file.  Furthermore, in the November 2007 VA progress note, the Veteran indicated that he had a two-week psychiatric hospitalization in the 1980s at Charter Lake Hospital in Macon, Georgia related to his substance abuse.  The RO should also attempt to associate these medical records with the claims file.

On remand, the RO or AMC should provide the Veteran with another VA examination, and obtain a medical opinion addressing any diagnosis of a current acquired psychiatric disorder(s), to include PTSD, and whether there is a link between any current diagnosis and any in-service stressor(s).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain any additional service treatment records that may be available but have not yet been associated with the claims file.  In particular, request records regarding any mental health care treatment during service.  If it is determined that further records do not exist or are otherwise unavailable, the Veteran should be notified, and a finding of unavailability must be made and associated with the claims file.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include the Veteran's psychiatric hospitalization at Charter Lake Hospital in Macon, Georgia in the 1980s.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric disorder.

b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Vietnam and being in fear of hostile attacks.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.
		
The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



